           Case 1:19-cv-11783-RA Document 14 Filed 06/05/20 Page 1 of 1
                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 6/5/2020



J.R., individually and on behalf of J.B., a
child with a disability,

                            Plaintiff,
                                                               No. 19-CV-11783 (RA)
                       v.
                                                                       ORDER
NEW YORK CITY DEPARTMENT OF
EDUCTION,

                            Defendant.


RONNIE ABRAMS, United States District Judge:

         This case alleges claims under the Individuals with Disabilities Education Act, Title 20

U.S.C. § 1400 et seq. The parties are hereby ordered to submit a joint letter, no later than two

weeks from the date of this order, indicating whether there is a need for discovery or an initial

conference in this case. If there is no such need, the parties should include in their letter a

proposed briefing schedule for any motions, including motions for summary judgment.

SO ORDERED.

Dated:     June 5, 2020
           New York, New York

                                                  Ronnie Abrams
                                                  United States District Judge
